IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,767-01


EX PARTE TORRANCE RENARD FLEMINGS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-00173-S(A) IN THE 71,767-01 DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to seventy years' imprisonment. 
	On March 12, 2009, the trial court made findings of fact and conclusions of law that were
based on the record and on affidavits from trial and appellate counsel.  The trial court recommended
that relief be denied.
	The trial court's findings of fact and conclusions of law did not fully address all issues
necessary to the resolution of the claims that were raised by Applicant.  Nonetheless, this Court has
undertaken an independent review of all the evidence in the record.  We adopt the trial court's
findings and conclusions of law, except for finding # 4 and conclusion # 4.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.
	It is so ordered on this the 29th day of April, 2009.

Do not publish